Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Priority
	This application is a continuation of non-provisional application number 14/585,895 filed on December 30, 2014, and also claims priority to provisional application numbers 61/921,812 and 61/921,800 both filed on December 30, 2013.
	A Restriction Requirement was issued in application 14/585,895 on November 6, 2015,
restricting claims 1-20 filed on December 30, 2014. See 14/585,895 Restriction Requirement
mailed November 6, 2015, p. 2. In response to the Restriction Requirement, Applicant selected
claims 1-8 for examination on the merits. See 14/585,895 Remarks filed January 6. 2016, p. 6.
At least claims 21-32 of the instant application appear to correspond to unselected claims 9-20 in
application 14/585,895.  Since the instant application is a continuation of application 14/585,895
and not a divisional, a double-patenting rejection may be appropriate and is not prohibited under
35 U.S.C. 121. See MPEP 804.01, explaining “that the protection of 35 U.S.C. 121 does not
extend to all types of continuing applications, stating that "the protection afforded by section 121
to applications (or patents issued therefrom) filed as a result of a restriction requirement is
limited to divisional applications.”
Response to Arguments
	Applicant’s remarks (“Remarks”) and corresponding claim amendments filed February 5, 2021 have been considered.  In view of the Remarks and claim amendments, the 35 U.S.C. 112, 112(b) rejection of the claims and the 35 U.S.C. 103 rejection of the claims made in the Final Office Action mailed October 5, 2020 are withdrawn.  However, the claim amendments infra.
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed 	invention is not identically disclosed as set forth in section 102, if the differences 	between the 	claimed invention and the prior art are such that the claimed invention as a whole would have 	been obvious before the effective filing date of the claimed invention to a person having ordinary 	skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the 	manner in which the invention was made.

Claims 21-26 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bures et al. (US 2014/0100841 A1)(“Bures”).

	Regarding independent claim 21, Bures discloses: 
	A computing system (Fig. 3) configured to manage execution of one or more native programs (Fig. 3: software associated with modules 251, 250, 279, 280, 240), the system comprising: 
	one or more physical computing devices (Fig. 3: 60, 62; also see Fig. 7) having a hardware processor (Fig. 3: 68; also see claim 10, describing a hardware emulation system 62 configured with programmable logic devices) and a computer memory (Fig. 8: 900), the computer memory configured to store one or more program modules for executing the one or more native programs (para. 0059);
(see para. 0059, describing storing “any set of instructions”):
	automatically access a request from a user (see para. 0035, describing creating software checker 250 based on user input; also see claim 21, describing automatically analyzing the program code of the software checker routine) to execute the one or more native programs on a high performance computing system (Fig. 7), wherein the high performance computing system comprises a plurality of physical computing nodes (any one of Fig. 7: 160, 162, 166, 164, 168, 170, 189, 180, 182, 187); 
	and in response to the request from the user (see para. 0035, describing storing software checker 250 based on user input):
	configure one or more input byte arrays to store input of the one or more native programs (see para. 0035, describing storing software checker 250);
	configure one or more output byte arrays to store output of the one or more native programs (Paragraph 0035 describes storing software checker 250 on “a storage device accessible by the test bench computer system.”  This storage device is further described in paragraphs 0058-0059 as a storage medium that provides instructions/data to the computer.  The storage medium may be comprised of various forms of RAM or flash memory.  RAM and flash memory are well-recognized in the art as collections of rows and columns of memory cells arranged in an array.  Since the storage device (configured as RAM or flash memory) “provide[s] instructions and/or data to the computer”, one skilled in the art would recognize that the device includes rows and columns of memory cells that are read out (i.e. output) to the computer system.  The rows and columns of cells that are read, so as to provide the data stored therein to the computer system, are considered an “output byte array.”);
	create a configuration file (Fig. 8: instructions provided by storage medium 900, as described in paragraphs 0058-0059) that identifies the one or more native programs, the input byte arrays, the output byte arrays, and an iterator (see para. 0045, describing an “iterator” in Table 1; also see para. 0044, describing a “replay module”), wherein the configuration file enables an execution of the one or more native programs on the high performance computing (see para. 0059, describing “program instructions” for implementing software checker 250);
	communicate with one or more modules (Fig. 3: any of modules 230, 251, 279, 280, 240, 235) for progress reporting, logging, or job control on the high performance computing system; 
	and execute the one or more native programs on the high performance computing system based, at least in part, on the configuration file (see para. 0035), wherein the one or more native programs are modified to accept the one or more input byte arrays and the one or more output byte arrays (see Fig. 4).

	Regarding claim 22, Bures discloses: wherein the module for logging (Fig. 3: 240) is further configured to record data that is processed on the high performance computing system (see para. 0042).

	Regarding claim 23, Bures discloses: wherein the module for progress reporting (Fig. 3: 279) is further configured to report execution data related to the one or more native programs (see para. 0040).

	Regarding claim 24, Bures discloses: wherein the module for job control (Fig. 3: 230) is further configured to start, stop, pause, and cancel one or more of the one or more native programs on the high performance computing system (See para. 0037, describing multiple iterations of the simulation phase 230/235.  The multiple iterations suggests that processing is started and restarted.)

	Regarding claim 25, Bures discloses: wherein the high performance computing system is configured to execute the one or more native programs in parallel using the implementation framework system (see claim 1, reciting “…executing one more software checker routines [250]…”).

	Regarding claim 26, Bures discloses:  wherein the high performance computing system is configured to execute a programming language that is different from the one or more native (see para. 0034 describing writing an RTL in HDL code, and para. 0029 describing writing the software checker 250 in C, C++ or Java).

	Regarding claim 32, Bures discloses: wherein the computing system further comprises physical computing nodes (any one of Fig. 7: 160, 162, 166, 164, 168, 170, 189, 180, 182, 187) dynamically assigned for clustering. 

	Regarding independent claim 33, claim 33 recites substantially the same subject matter as that recited in claim 21.  Thus, claim 33 is rejected for similar reasons set forth in the rejection of claim 21. 

	Regarding claims 34-38, these claims are similar in content and scope as that recited in claims 22-26.  Thus, claims 34-38 are rejected for similar reasons set forth in the rejections of claims 22-26.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bures as applied to claim 21 above, and further in view of Wang et al. (US 8,667,450 B2)(“Wang”).

	Regarding claim 27, Bures fails to disclose: wherein the implementation framework system is configured to keep the contents of the one or more native programs confidential.
	The invention of Wang is in a similar field of endeavor as the invention of Bures, in that both inventions related to circuit design verification.  Wang provides an added advantage of protecting confidential information during the verification process.  See column 2, lines 40-50 (describing an industry need to “protect the circuit design and other confidential information”), column 3, line 1- column 4, line 16 (describing saving data in encrypted sections of various databases and a netlist).
	In view of the disclosure of Wang, one skilled in the art would find it obvious to encrypt the data written into/out of the device of Bures in order to protect proprietary information regarding circuit design or operation.  

Claims 28 and 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bures as applied to claim 21 above, and further in view of Campbell (US 6,167,263)(“Campbell”).

	Regarding claim 28, Bures fails to disclose: wherein the one or more native programs are further configured to process geo-spatial imaging data.
	Generally, the invention of Bures is related to the field of “testing an electronic circuit design to determine whether it is operating correctly.”  Bures, para. 0002.  The invention of Campbell is related to a satellite communication network (Campbell, column 6, lines 9), which is configured with various hardware components (i.e. electronic circuits) and programmed to run various application-specific software.  See e.g. Campbell, Figs. 6 and 7.   Thus, the hardware components in the satellite system of Campbell can benefit from the circuit design testing of Bures, in order to ensure proper operation of the satellite system.  
	Furthermore, one skilled in the art would find it obvious to configure the invention of Bures to process geo-spatial imaging data, such as that disclosed in Campbell, since the invention of Bures is not limited to specific types of applications, and as discussed supra the combination would result in a satellite system with verified operating components. 

	Regarding claim 39, claim 39 recites substantially the same subject matter as that recited in claim 28.  Thus, claim 39 is rejected for similar reasons set forth in the rejection of claim 28. 
Allowable Subject Matter
	Claims 29, 30, 31, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571)272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/
Primary Examiner, Art Unit 2615
March 25, 2021